Citation Nr: 0843867	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 0 percent 
for status post inguinal herniorrhaphy, right, effective 
prior to May 15, 2006.

2.  Entitlement to an increased rating in excess of 0 percent 
for status post inguinal herniorrhaphy, right, effective May 
15, 2006

3.  Entitlement to service connection for arthritis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an increased rating in excess of 0 
percent for status post inguinal herniorrhaphy, right and 
service connection for arthritis of the right shoulder.  The 
veteran testified at a hearing at the RO in July 2006.  A 
transcript of this testimony is of record.

The veteran submitted statements in April 2006 and June 2006 
that he wants to be rated 10 percent disabled for a cyst on 
his right wrist that he has had since service.  Service 
connection for a cyst on the right wrist was denied in 
January 1985.  This matter is referred to the RO.


FINDINGS OF FACT

1.  The residuals of the right inguinal hernia are manifested 
by a painful scar as first reported in a May 15, 2006 VA 
examination report; prior to this there are no residuals of a 
right inguinal hernia other than subjective complaints of a 
painful pulling sensation.  

2.  The preponderance of the evidence shows no relationship 
between any right shoulder disability and service or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating 
higher than 0 percent for status post inguinal herniorrhaphy 
are not met prior to May 15, 2006. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

2.  The criteria for the assignment of a 10 percent 
evaluation, but no higher, effective May 15, 2006, for status 
post inguinal herniorrhaphy are met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

3.  The criteria for service connection for a right shoulder 
disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2005 and May 2005.  The RO provided 
the appellant with additional notice in May 2006 and July 
2006 regarding the criteria for assigning effective dates and 
disability ratings, including the criteria for receiving a 
higher rating for inguinal hernia.  This was subsequent to 
the initial adjudication.  While the 2006 notice letters were 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
February 2007 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations and obtained medical opinions as to the severity 
of the hernia disability.  A VA examination was not provided 
with respect to the service connection claim for a right 
shoulder disability.  As discussed below, however, there is 
no evidence that this condition was incurred in or aggravated 
by service.  Under these circumstances, VA's duty to assist 
doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file.  The veteran stated that he received private treatment 
for his shoulder in February 2006 and requested that these 
records be sent to VA.  VA notified the veteran in May 2006 
that VA had not received the information and that the veteran 
should fill out the relevant form attached to the letter so 
that VA could obtain the records.  The veteran responded that 
he received treatment there for his hips not his shoulder.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating

The RO granted service connection for right inguinal hernia 
in January 1971 assigning a 0 percent evaluation, effective 
December 13, 1969.  In March 1971, the RO granted a temporary 
total rating for a convalescent period from February 18, 1971 
to May 1, 1971 associated with surgery.  A 0 percent rating 
was assigned thereafter.  

The veteran filed an increased rating claim in January 2005.  
He testified that he has severe pain associated with the past 
hernia surgery that comes and goes including a pulling 
sensation and pain over the surgical site.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran is currently assigned a noncompensable disability 
evaluation for residuals of a right inguinal hernia repair 
under Diagnostic Code 7338 [inguinal hernia].  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7338. 

Under Diagnostic Code 7338, a small, reducible hernia, a 
hernia without true hernia protrusion, or a hernia that is 
preoperative but remediable is rated as noncompensable.  A 10 
percent rating is warranted for a recurrent post-operative 
hernia that is readily reducible and well supported by a 
truss or belt.  A small, post-operative recurrent hernia or 
an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible 
warrants a 30 percent schedular rating.  A large post-
operative, recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and is 
not readily reducible warrants a 60 percent rating. 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

An April 2005 VA examination report shows that a residual of 
a right inguinal hernia was not apparent on lying or 
standing.  There was no bulge apparent on straining.  The 
scrotum was without lumps or swelling.  The right testicle 
was descended and without pain or edema.  The diagnosis was 
status post right inguinal hernia repair.

May 2006 and August 2006 VA examination reports show the 
veteran reported a pulling sensation accompanying a sharp 
pain in the right side that lasted for 10 to 15 minutes.  He 
described the pain as local pain that did not radiate.  He 
also reported pain around the surgical site that had gotten 
worse over the past year, but rated the pain on a 0 on a 
scale of 1 to 10.  He denied using any support or truss.  He 
also denied any medical treatment associated with the hernia.  
He indicated that he had no frank rectal bleeding or changes 
in bowel movements and that the pain was intermittent and 
resolved quickly.  On physical examination, a residual of a 
right inguinal hernia was not apparent on lying or standing.  
There was no bulge apparent on straining and the scrotum was 
without lumps or swelling.  The right testicle was descended 
and without pain or edema.  The diagnosis was status post 
right inguinal hernia repair with stable scar.
 
These findings do not support a rating higher than 0 percent 
under Diagnostic Code 7338.  A hernia has not been felt on 
any physical examinations and the veteran indicated that he 
did not use a support truss.

The medical evidence shows, however, that the veteran has a 
tender scar associated with his hernia surgery.  A May 2006 
VA examination report shows a well-healed 4-inch surgical 
scar in the right inguinal area crossing the pubis.  The scar 
was hyperpigmented, smooth, flat, and stable.  It was barely 
visible.  There was no adherence to underlying tissue.  The 
texture was normal with that of the surrounding skin.  There 
was no inflammation, edema, or keloid formation.  The veteran 
described pain over the surgical site.

An August 2006 VA examination report adds that the veteran 
reported pain on examination of the scar rating it a 5 on a 
scale of 1 to 10.  He described the pain as pressure only 
that quickly resolved after the examination.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a superficial 
scar that is painful on examination is rated as 10 percent 
disabling.  Note (1) provides that a superficial scar is one 
not associated with underlying soft tissue damage.  Since the 
veteran's hernia scar is painful on examination, he is 
entitled to a 10 percent evaluation under Diagnostic Code 
7804.  A rating higher than this does not apply, as the scar 
is not shown to be deep or cause limited motion under 
Diagnostic Code 7801.

Since the veteran's scar was not reported as painful until 
May 2006, the 10 percent rating is effective May 15, 2006, 
the date of the VA examination.  A 0 percent rating remains 
in effect prior to this date.  Other than these periods of 
time, the residuals of the right inguinal hernia have been 
relatively stable throughout the appeals period, or at least 
have never been worse than the ratings assigned.  Therefore, 
any additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran denied any effect on his job as a result 
of the residuals of right inguinal hernia on VA examinations 
dated in April 2005, May 2006, and August 2006.  There also 
is no medical evidence of any frequent periods of 
hospitalization.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The preponderance of the evidence is against an increased 
rating higher than 0 percent for status post right 
herniorrhaphy prior to May 15, 2006; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.  A 10 percent rating, but 
no higher, is assigned for status post right herniorrhaphy, 
effective May 15, 2006.

Service connection

The veteran contends that he has a right shoulder disability 
related to a surgery that was performed to remove a cyst on 
his right wrist in 1984, which he also is claiming is 
service-connected.  The veteran was asked to clarify whether 
he was claiming entitlement to benefits under 38 U.S.C.A. 
§ 1151 but he did not respond to this inquiry.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, it is not clear from the medical records that the 
veteran has a right shoulder disability.  
 
A December 2004 VA medical record shows complaints of 
arthritic pain in the shoulder but a clinical diagnosis of 
arthritis is not shown.  A May 2005 VA medical record shows 
complaints of arthralgias in the shoulder but this also does 
not show the presence of a disability.  Arthralgia is defined 
as pain in a joint.  See Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 140.  Pain alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  A December 2005 Social Security 
Administration record shows a primary diagnosis of rheumatoid 
arthritis and other inflammatory polyarthropathies but no 
diagnosis in the right shoulder is shown on the medical 
records supporting this decision.  Service connection cannot 
be granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.

Even if the veteran has a right shoulder disability, his 
claim that it is related to a surgery in 1984 to remove a 
cyst from the right wrist fails because the veteran does not 
have a service-connected right wrist disability.  Any present 
right shoulder disability also is not shown to be related to 
service.  The service medical records are negative for any 
complaints or treatment for the right shoulder.  Two years 
after service in March 1971, a VA musculoskeletal examination 
was normal.  The first complaints of right shoulder pain are 
not until 2004, which is 35 years after service. 

The preponderance of the evidence is against the service 
connection claim for a right shoulder disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.
 

ORDER

Entitlement to an increased rating in excess of 0 percent for 
status post inguinal herniorrhaphy, right, effective prior to 
May 15, 2006 is denied.

Entitlement to an increased rating of 10 percent, but no 
higher, for status post inguinal herniorrhaphy, right, 
effective May 15, 2006 is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to service connection for arthritis of the right 
shoulder is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


